Case 2:21-cv-05419-SVW-RAO Document 21 Filed 08/17/21 Page1of1 Page ID #:334

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-05419-SVW Date ‘August 17, 2021

Title Shalondous Heard v. Skanska-Traylor-Shea, a Joint Venture

 

 

Present: The Honorable STEPHEN V. WILSON, U.S. DISTRICT JUDGE

 

Paul M. Cruz N/A
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
N/A N/A
Proceedings: ORDER GRANTING [16] MOTION TO REMAND.

Before the Court is Plaintiff's motion to remand. Dkt. 16. The parties agree that continued
jurisdiction over this matter lies within this Court’s discretion. See Opp. at 5 (“[T]he Court is now

vested with the discretion to either keep the case or remand it pursuant to the supplemental-jurisdiction
statute.”); Reply at 1.

Given that this case is at an early stage, the Court declines to exercise supplemental jurisdiction.
See Parra v. PacifiCare of Arizona, Inc., 715 F.3d 1146, 1156 (9th Cir. 2013) (no abuse of discretion in

declining supplemental jurisdiction where only claims creating original jurisdiction were dismissed “at
an early stage of the litigation”).

Accordingly, Plaintiff's motion to remand is GRANTED. The case is remanded to Los Angeles
Superior Court.

IT IS SO ORDERED.

 

Initials of Preparer
PMC

 

 

CIVIL MINUTES - GENERAL Page 1 of 1
